Mr. Chief Justice Quiñones
delivered the opinion of tlie court.
This is an appeal taken by Attorney Domingo Sepulveda on behalf of Luis Zavas y Pérez from a decision of the Registrar of Property of Ponce denying the admission to record of a deed of sale of three rural estates.
By public deed executed in Ponce before José F. Fernán-dez, an attorney and notary of the same, on February 28 of tlie current year, Antonio Arias y Sniie, as the marshal of the district court of that city, in the proceedings relating to the execution of the judgment rendered by said district court in the action prosecuted by Rosa Rodriguez as the testamentary executor of Miguel Criado y.'Blas, and representing in addition her minor children Aurora, Maria, Miguel and Rosa Criada y'Rodríguez, against Leoncia Rivera y Ortiz mid the heirs of Juan Bautista Nuñoz y Negron, composed of his widow the said Leoncia Rivera y Ortiz, and his children *590Emilio, María, Constantina, Angela, Porfiria, Maximo and Clorinda Nuñez y Rivera, for the recovery of a mortgage credit amounting to $1,120 and .interest at the rate of 6 per cent per annum, sold to Luis "Zayas y Pérez the three rural estates mortgaged, situated, one, in bar rio Yacas, both in the municipal district of Juana Diaz (sic), which are described in the said, deed, and which had been attached by the marshal and awarded to Luis Zayas’ y Pérez as. the only bidder at the sale; and-upon .presentation of, said deed in the Registry of Property of Ponce for recohd,' the registrar denied it on the grounds set forth in the decision placed a't tide foot thereof which reads, as follows:, . . ■, ,,
"The record of the’ foregoing document is denied because the estates sold aré not recor'déd in favor 'of the "debtors and because it has. not been established that the defendants are the heirs, of Juan Bau-tista Nuñez Negrón in whose name said estates are recorded; and in lieu of such record a cautionary notice, has, been entered to have effect for a period of four months,’ at folios .186 and 192 reverse side of volume 41 of Juana Diaz, estates numbers ’2071' and 2072, and at folio 40 reverse side of volume 3 of the said ayuntamiento, estate number 1593, record letter A., Ponce, April 1, 1908.. — José Sastraño Belaval, Registrar.” , ,
Attorney Domingo Sepulveda took an appeal in due time on behalf of the purchaser, Luis Zayas y Pérez, from said decision, seeking its reversal and’ the issue of an order to the registrar to record the deed, with the costs.
The order’issued to the marshal of the District Court of Ponce for the execution of 'the judgment rendered in the action -prosecuted by Rosa Rodriguez in the capacities mentioned against the heirs óf- Juan' Bautista Nuñez y Negrón, consisting, as has beén stated, of his widow Léonica Rivera y Ortiz and his children- Emilio, Maria, Constantina, Angela, Porfiria-, Maximo and Clorinda Nuñez y Rivera, having been inserted in the deed in question, it is proved that the latter are the liéirs of their deceased father, Juan Bautista Nuñez y Negrón, in whose name the registrar declares that the three *591•estates sold are recorded; and on the other hand, a judicial sale, made in payment of a mortgage credit, being involved, the prior record in the name of the heirs of the debtor of the mortgaged estates is not necessary in order ,to permit the record of the judicial sale in payment, pursuant to the provisions of the Royal Order of July 22, 1896, which forms part of the mortgage legislation in force and which this Supreme Court has heretofore applied, on March 25, 1904, in the case of Passalacqua v. The Registrar of Property of Caguas, 6 P. R. Rep., p. 87.
The decision of the Registrar of Property of Ponce, appearing at the foot of the deed involved in this appeal is reversed, it being held that the same is recordable • in the registry of property; and upon returning ’said’ deed an order is directed to be sent to the Registrar of Property of Ponce, together with a certified copy 'of this decision, for his information and that of the persons interested, and for other proper purposes.

Reversed.

Justices Hernández, Figueras, MacLeary and Wolf concurred.